department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil date date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we’ll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service cincinnati oh legend b date c state d number u dollars amount w dollars amount x dollars amount y dollars amount z dollars amount dear date date employer id number contact person id number contact telephone number contact fax number vil we considered your application_for recognition of exemption from federal_income_tax under sec_501 a of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues e e do you meet the organizational_test under sec_501 of the code no for the reasons stated below do you meet the operational_test under sec_501 of the code no for the reasons stated below facts you were incorporated on b in the state of c your articles of incorporation state that your purposes are to financially assist the families of your members during a time when the member is experiencing financial hardships due to sickness death or immigration issues the articles are silent regarding the disposition of your assets upon dissolution you submitted a second document entitled articles of incorporation which includes a statement that you are organized exclusively for charitable purposes as described in sec_501 of the code as well as a statement that your assets will be distributed for sec_501 purposes upon your dissolution however this document does not show evidence of being filed with the state of c the only description of your activities you provided was contained in your bylaws you were formed to provide benefits to your members members pay an annual fee of w dollars by a specific due_date if no payments are made for two consecutive years the non-paying individual will no longer be considered a member and will forfeit any benefits your activities include providing member benefits include the following a payment for burial expenses to any member or their immediate_family who dies in the united_states a payment of x dollars in cash if the member is arrested by immigration for being a non-resident excludes arrests for criminal activity a payment of y dollars if the member is sick at home for three months additional payments of z dollars every three months if the illness continues and a payment of y dollars if there is a fire at the member’s residence no personal loans are made to any member except for bail or bond resulting from an immigration arrest benefits are only made if a member or their immediate_family spouse and direct children living in the united_states qualifies for the listed benefits no other_payments are to be made to any member you currently have d active members all your members are not from the same family active members are those individuals who paid their yearly dues members do not apply for benefits when a situation arises you are informed by the member and funds are distributed accordingly if the situation is one of the ones described in your bylaws there are no eligibility criteria if the recipient is a member and has paid their dues he she is entitled to the benefits the only revenue you receive is from membership dues you have paid out u dollars in member benefits to one individual in the last year law sec_501 of the code provides in part for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable religious or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 states that to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization limit its purposes to one or more exempt purposes and do not expressly empower it to engage otherwise than as an insubstantial part in activities which in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 holds that an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose an organization’s assets will be considered dedicated to an exempt_purpose for example if upon dissolution such assets would by reason of a provision in the organization’s articles or operation of law be distributed for one or more exempt purposes sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if letter rev catalog number 47630w more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest it must not be operated for the benefit of designated individuals or the persons who created it revrul_67_367 1967_2_cb_188 describes an organization whose sole activity was the operation of a scholarship plan for making payments to pre-selected specifically named individuals the organization established a plan whereby it entered into agreements with subscribers the subscribers deposited a certain amount of money with a designated bank the subscriber also named a specific child to be the recipient of the scholarship money the recipient received the scholarship around the time he or she were to begin college the organization did not qualify for exemption under sec_501 of the code because it was serving the private interests of its subscribers rather than serve public charitable and educational interests revrul_69_175 1969_1_cb_149 describes an organization which was formed by parents of pupils attending a private school the organization provided bus transportation to and from the school for those children whose parents belong to the organization the organization did not qualify for exemption under sec_501 of the code because it served a private rather than public interest revrul_76_205 1976_1_cb_154 describes an organization formed to aid immigrants in overcoming social cultural and economic problems by providing personal counseling referrals to helpful agencies social and recreational activities instruction in english and distributing a newsletter containing information on attaining citizenship securing housing and obtaining medical_care is operated exclusively for charitable and educational_purposes and qualifies for exemption under sec_501 of the code in 326_us_279 the supreme court determined that the presence of a single non-exempt purpose if substantial in nature will destroy exemption under sec_501 of the code regardless of the number or importance of any other exempt purposes in 71_tc_202 the court held an organization that marketed handicrafts made by disadvantaged artisans through museums and other non-profit organizations and shops be operated for exclusively charitable purposes within the meaning of sec_501 of the code the organization marketed only handicrafts it purchased in bulk from these communities of craftsmen it did not select individual craftsmen based on the needs of the purchasers the court concluded that the overall purpose of the activity was to benefit disadvantaged communities the method it used to achieve its purpose did not cause it to serve primarily private interests because the disadvantaged artisans directly benefited by the activity constituted a charitable_class and the organization showed no selectivity with regard to benefiting specific artisans therefore the court held that the organization operated exclusively for exempt purposes in 71_tc_102 an organization made grants to various individuals including officers of the church the grants carried no legal_obligation to repay any interest or principal although the church contended that the grants were made to assist the poor who were in need of food clothing shelter and medical attention the church failed to provide any documented criteria demonstrating the selection process of recipients and the reasons for the specific amounts given the court affirmed the determination that the church failed to establish that its grant program constituted an activity in furtherance of an exempt_purpose letter rev catalog number 47630w application of law you are not described in sec_501 of the code or sec_1_501_c_3_-1 because you do not meet the organizational or operational tests if an organization fails either the organizational or operational_test it cannot qualify as an exempt_organization under sec_501 organizational_test your filed articles of incorporation do not limit your purposes to one or more exempt purposes as required in sec_1 c -i b i financially assisting your dues-paying members during financial hardships without more is not an exempt_purpose moreover you fail the organizational_test because your articles of incorporation do not dedicate your assets to an exempt_purpose upon your dissolution as required in sec_1_501_c_3_-1 operational_test you were formed primarily to provide financial benefits to your members when specific events occur you do not employ eligibility criteria to select recipients for assistance once a member pays his her annual dues they are eligible to receive the benefits this is your only activity and it provides direct substantial benefits to your members therefore you fail the operational_test because you are not operating exclusively for exempt purposes as described in sec_1_501_c_3_-1 you are similar to the organization described in revrul_67_367 because your activities serve to benefit your members rather than the public the payment of these types of benefits to pre-selected specifically-named individuals your members serves a private interest rather than a public interest which is not an exempt_purpose as described in sec_1_501_c_3_-1 ii like the group of parents in revrul_69_175 who provided a cooperative service for themselves and thus served their own private interests you were formed to provide benefits to your members in your case your only activity consists of providing funds for various expenses of your members and their families the payments serve a private rather than a public interest you are unlike the organization described in revrul_76_205 where assistance was provided to immigrants in overcoming social cultural and economic problems in a charitable and educational manner unlike this organization you only provide monetary benefits to your members which serve a private rather than a public interest the supreme court held in better business bureau of washington d c that a single nonexempt purpose if substantial in nature would preclude an organization from qualifying under sec_501 of the code no matter the number or importance of truly exempt purposes your only activity providing funds for burial expenses and other hardships to your members is serving private non-exempt purposes which precludes you from exemption in addition you are unlike the organization in aid to artisans inc because your beneficiaries aren’t selected based on need or income they are given benefits simply for being a dues-paying member and having a particular event occur you are providing a set-aside amount of funds payable much like an insurance_policy for your members in the event of a family death or other specifically named hardships also you are like the letter rev catalog number 47630w organization in church in boston because you failed to provide any documented criteria demonstrating the selection process of recipients and the reasons for the specific amounts distributed there is no review to determine qualification or need because the payments you make to members are automatic conclusion based on the information submitted you are not organized or operated exclusively for exempt purposes within the meaning of sec_501 of the code your sole activity provides a substantial private benefit to your members which is a non-exempt purpose and precludes you from exemption under sec_501 if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with an explanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more letter rev catalog number 47630w a ‘ information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
